Citation Nr: 1539305	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for iliac artery aneurysm.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case currently resides with the RO in Newark, New Jersey.

When the case was previously before the Board, the Board denied a rating in excess of 50 percent for varicose veins, granted an increased rating of 10 percent for a right eye disability, and remanded the issues of entitlement to service connection for stasis dermatitis and iliac artery aneurysm.  Subsequently, in an October 2014 rating decision, service connection for stasis dermatitis was granted.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the March 2013 remand, the Board instructed the RO/AMC to schedule the Veteran for a VA examination in order to determine the nature and etiology of his iliac artery aneurysm.  Specifically, the examiner was instructed to answer the following questions:  

Is the Veteran's iliac artery aneurysm at least as likely as not causally related to his service? Note the onset of varicose veins and hernia in service.  Also note and address the research provided by the Veteran of the causal relationship between iliac artery pressure and varicose veins.

Is the Veteran's iliac artery aneurysm at least as likely as not caused by his varicose veins?

Is the Veteran's iliac artery aneurysm at least as likely as not aggravated beyond the natural progression by his varicose veins?

The examiner was instructed to provide a rationale for each opinion that takes into account the Veteran's reports of injury, treatment, and symptoms.  Finally, it was noted that the Veteran's reports cannot be rejected merely because there is an absence of supporting clinical evidence.

Pursuant to the March 2014 Board remand, the Veteran underwent a VA examination in July 2014.  The report of that examination reflects an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned only that the iliac artery aneurysm began many years after service and the main risk factors for aneurysms are smoking, genetics, and hypertension.  The examiner then stated that the claimed condition is not proximately due to or caused by the service-connected varicose veins.  The examiner reasoned that "varicose veins do not cause iliac artery aneurysm."  The examiner also curiously stated that the "claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner reasoned that varicose veins do not aggravate iliac artery aneurysm and iliac artery aneurysm was not present before or during service.  

Initially, the Board notes that the fact that the iliac artery aneurysm began many years after service is not sufficient basis to deny the claim.  Further, while the examiner noted that the Veteran is a non-smoker, he did not discuss whether the Veteran had the other two main risk factors for aneurysms (genetics and hypertension), and in fact the examiner noted that it was not clear whether the Veteran has hypertension.  The remand specifically requested that the examiner discuss the Veteran's in-service varicose veins and hernia, as well as the medical literature provided by the Veteran (regarding iliac artery pressure and varicose veins) when rendering the requested opinions.  The examiner did not once address the Veteran's in-service hernia or the medical literature.  Finally, the examiner incorrectly provided an opinion regarding a preexisting condition being aggravated by service, stating that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated by an in-service event, injury or illness, but reasoned that varicose veins do not aggravate iliac artery aneurysm and then noted that the Veteran did not have the aneurysm before or during service.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the opinions do not address the specific lay and medical evidence that the Board remand instructed the examiner to discuss.  Additionally, the examination report does not contain adequate rationales for the stated opinions.  Therefore, a remand is required for a medical opinion based upon a complete review of the evidence of record and one that includes a complete rationale.

The Board notes that in October 2014, the Veteran submitted a private medical opinion from Dr. Natelli, which states that the Veteran had bilateral saccular aneurysm of the iliac arteries.  Dr. Natelli stated that in the absence of atherosclerosis, bilateral saccular aneurysms of the iliac arteries are most likely caused by trauma.  As such, Dr. Natelli opined that the Veteran's condition is due to service.  

The record also contains a January 2012 letter from a private physician, Dr. Buynak, which states that the cause of the Veteran's aneurysms is unclear, and given that he does not have atherosclerosis, the most likely cause is trauma.  Dr. Buynak stated that, according to the Veteran, the only experience of trauma was in the military lifting heavy equipment (as a heavy equipment mechanic).  Based upon this statement by the Veteran, Dr. Buynak opined that such heavy lifting is a likely source leading to the aneurysm formation.  

On remand, the VA examiner will be able to discuss the private medical opinions in favor of the claim, and the theory that the aneurysm was caused by trauma/heavy lifting in service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the July 2014 vascular diseases/varicose veins examination, in order to provide the following opinions:

Is the Veteran's iliac artery aneurysm at least as likely as not causally related to his service?  

Is the Veteran's iliac artery aneurysm at least as likely as not caused by his varicose veins?

Is the Veteran's iliac artery aneurysm at least as likely as not aggravated beyond the natural progression by his varicose veins?

The examiner must provide a rationale for each opinion that takes into account the Veteran's reports of injury, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  The examiner must discuss the onset of varicose veins and hernia in service, the medical literature provided by the Veteran regarding the causal relationship between iliac artery pressure and varicose veins, and the January 2012 and October 2014 medical opinions provided by Dr. Buynak and Dr. Natelli, respectively, regarding the cause of the aneurysm being traumatic in nature.

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Notify the Veteran failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2015).
 
3.  The examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the RO must implement corrective procedures. 
 
4.  Once the above actions have been completed, the RO must re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




